Exhibit 10.3

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Agreement”) is entered into as of March 23, 2012,
by and between ORAGENICS, INC., a Florida corporation located at 3000 Bayport
Drive, Suite 685 Tampa, Florida 33607 (“Borrower”), and KOSKI FAMILY LIMITED
PARTNERSHIP, a Texas limited partnership having a mailing address of 3525 Turtle
Creek Boulevard, Unit 19-B, Dallas, Texas 75219 (“Lender”)

Background

 

C. On the date of this Agreement, Lender loaned Borrower Two Million Five
Hundred Thousand and No/100 Dollars ($2,500,000.00) (the “Loan”), pursuant to
the terms of a Senior Secured Convertible Promissory Note of even date herewith
executed by Borrower in favor of Lender in the principal amount of Two Million
Five Hundred Thousand and No/100 Dollars ($2,500,000.00) (the “Promissory
Note”).

 

D. As a material inducement for Lender to make the Loan to Borrower pursuant to
the terms of the Promissory Note, Borrower has agreed to provide collateral
security for the performance of its obligations and liabilities under the
Promissory Note, pursuant to the terms and conditions of this Agreement.

Terms and Conditions

For the reasons described above, in consideration of the mutual promises and
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged by the
parties, Borrower and Lender hereby agree as follows:

Definitions. The following capitalized terms used in this Agreement shall have
the meanings assigned to them in this Section 0, and shall include the plural as
well as the singular number:

“Collateral” means the assets of Borrower listed on Exhibit A, whether now owned
or hereafter acquired by Borrower, and all products thereof, and all
replacements, replenishments, additions, accessions, and substitutions thereof
and the proceeds thereof including, without limitation, the following:

all patents, patent disclosures, trademarks, service marks, trade dress, logos,
trade names, copyrights, art and mask works, manuals and information, and all
registrations, applications, reissues, continuations, continuations in part or
extensions thereof, and all associated goodwill for each of the foregoing, and
all computer software, computer programs, computer data bases and related
documentation and materials, data, documentation, trade secrets, confidential
business information (including ideas, formulas, compositions, inventions, know
how, business processes and techniques, research and development



--------------------------------------------------------------------------------

information, drawings, designs, plans, proposals and technical data, financial,
marketing and business data, customer and supplier data, pricing and cost
information) and other intellectual property rights (in whatever form or
medium), whether owned or licensed by the Borrower, including the Intellectual
Property (as defined in Section 5.1(a) below).

without limiting the generality of the foregoing, to the extent related to all
or any part of the other Collateral, all books, correspondence, credit files,
records, invoices, tapes, cards, computer runs and other papers and documents in
the possession or under the control of Borrower or any computer bureau or
service company from time to time acting for Borrower.

“Event of Default” means the occurrence of any one or more of the following
events:

any event of default under the Promissory Note;

any default by Borrower under this Agreement and if such default is capable of
being remedied, such default remains unremedied for thirty (30) days, including
the breach or material inaccuracy of any representation, warranty or covenant of
Borrower under this Agreement;

the inability of Borrower, or the admission by Borrower of its inability, to pay
its debts as they mature, or the insolvency of Borrower;

the filing against Borrower of an involuntary petition or other pleading seeking
the entry of a decree or order for relief under the United States Bankruptcy
Code or any similar federal or state insolvency or other similar law ordering:
(i) the liquidation of Borrower, (ii) a reorganization of Borrower or the
business and affairs of Borrower, or (iii) the appointment of a receiver,
liquidator, assignee, custodian, trustee or similar official for Borrower or the
property of Borrower, and the failure to have such petition or other pleading
denied or dismissed within thirty (30) days from the date of filing;

(i) the commencement by Borrower of a voluntary case under the United States
Bankruptcy Code or any similar federal or state insolvency or other similar law,
(ii) the consent by Borrower to the appointment or taking possession by a
receiver, liquidator, assignee, trustee, custodian or similar official for
Borrower or any of the property of Borrower, (iii) the making by Borrower of an
assignment for the benefit of creditors, or (iv) the failure by Borrower
generally to pay its debts as they become due; or

the making of any levy, seizure or attachment of or on the Collateral by any
third party.



--------------------------------------------------------------------------------

“Liability” or “Liabilities” means all monetary obligations and liabilities of
Borrower to Lender under the Promissory Note, whether now existing or hereafter
incurred, matured or unmatured, direct or indirect, absolute or contingent, now
due or hereafter to become due, as well as all costs and reasonable expenses of
collection, including reasonable attorneys’ fees, paralegals’ fees and expenses
for any primary, appellate, bankruptcy and post-judgment proceedings, incurred
by Lender in connection with the enforcement of the Promissory Note or this
Agreement.

Grant of Security Interest. To secure the full and punctual payment of all
Liabilities, Borrower hereby grants to Lender a continuing security interest in
the Collateral, free and clear of any and all prior liens, encumbrances or
charges whatsoever.

Perfection of Security Interest. To perfect the security interest granted above,
Borrower authorizes Lender to file financing statements in forms that are
satisfactory to Lender (including amendments thereto and continuation statements
thereof and filings with the United States Patent and Trademark Office),
describing the Collateral and containing such legends as Lender deems necessary
or appropriate to protect Lender’s interest in the Collateral. Borrower agrees
to pay all taxes, fees and costs (including reasonable attorneys’ fees) paid or
incurred by Lender in connection with the preparation, filing or recordation of
such documents and instruments. Borrower shall not file any amendments,
correction statement or termination statements concerning the Collateral without
the prior written consent of Lender. Borrower shall, from time to time, at the
request of Lender, execute such other documents and perform such other acts
reasonably necessary or appropriate to establish and maintain a valid and
perfected security interest in the Collateral, free of all other liens and
claims whatsoever. Borrower hereby appoints Lender as its attorney-in-fact
(without requiring it to act as such) to perform all acts that Lender deems
necessary or appropriate to perfect and continue its security interest in the
Collateral. Borrower hereby acknowledges that this power of attorney is coupled
with an interest and is irrevocable until all Liabilities have been fully paid.

Patents, Trademarks, etc. Borrower shall notify Lender immediately upon the
occurrence of each of the following (i) Borrower’s acquisition after the date of
this Agreement of any material Intellectual Property and (ii) a Responsible
Officer of Borrower obtaining knowledge, or reason to know, that any application
or registration relating to any Intellectual Property owned by or licensed to
Borrower is reasonably likely to become abandoned or dedicated, or of any
material adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any proceeding
in the United States Copyright Office, the United States Patent and Trademark
Office or any court) regarding Borrower’s ownership of any material Intellectual
Property, its right to register the same, or to keep and maintain the same.
Borrower will, contemporaneously herewith, execute and deliver to Lender the
Patent Security Agreement, Trademark Security Agreement and Copyright Security
Agreement in the forms of Exhibit B, Exhibit C and Exhibit D hereto, as
necessary, and shall execute and deliver to Lender any other document required
to acknowledge or register or perfect Lender’s interest in any part of the
Intellectual Property. Notwithstanding anything to the contrary contained in
this Agreement, Lender shall only require perfection of its security interests
in, or other registration with respect to, any patent, trademark or copyright
registered, or eligible to be registered, with a country other than the



--------------------------------------------------------------------------------

United States or any political subdivision thereof, to the extent that Lender
determines, in its sole discretion, that such patent, trademark or copyright,
and the registration thereof in such other country or political subdivision
thereof, is material to Borrower’s business.

Representations and Warranties. Borrower represents and warrants to Lender as
follows:

Representations and Warranties Regarding Intellectual Property.

Schedule 5.1(a) attached to this Agreement contains a true, correct and complete
list of patents, trademarks, service marks, trade names and copyrights owned by
Borrower which are subject to the security interest created hereby, including
any applications therefor (collectively, the “Intellectual Property”) and
including, where applicable, the patent, trademark, service mark or copyright
number (or application number), issue date and title.

Borrower is the sole and exclusive owner of all right, title and interest in and
to the Intellectual Property and has not granted, nor does there exist by
implication or operation of law, any license or other right in respect thereof
which does or which will, subsequent to the date of this Agreement, permit or
enable anyone other than Borrower to use any of the Intellectual Property.

No individual or entity has any rights to utilize any Intellectual Property or
sell any products or services which utilize or incorporate, or which were
developed utilizing or incorporating, any Intellectual Property.

There is no notice or pending or threatened claim against Borrower (and there
has not been any such notice or claim) asserting (i) that any of the
Intellectual Property infringes or violates the rights of third parties;
(ii) that any of the Intellectual Property is invalid; (iii) that the present or
past conduct of Borrower’s business infringes or violates any rights of others
with respect to any of the Intellectual Property; (iv) that any individual or
entity has any rights to utilize any of the Intellectual Property or sell any
products or devices which utilize or incorporate, or which were developed
utilizing or incorporating, any Intellectual Property; or (v) which could, if
adversely determined against Borrower, adversely affect Borrower’s ability to
utilize any of the Intellectual Property, and no basis for any such claim
exists.

Borrower has not given any notice to any third parties asserting infringement by
such third parties upon any of the Intellectual Property.

General Representations and Warranties.

Borrower is a corporation duly organized, legally existing and in good standing
under the laws of the State of Florida.



--------------------------------------------------------------------------------

Borrower is the owner of the Collateral free from any security interest,
encumbrance, or lien, and will defend the Collateral against all claims and
demands of all persons at any time claiming the same.

No financing statement covering any Collateral or any proceeds thereof is on
file in any public office, except for that which may be on file to perfect the
security interest of Lender.

Borrower is not in default with respect to any of its existing indebtedness, and
the making and performance of this Agreement will not violate any laws or result
in a default under any contract, agreement, or instrument to which Borrower is a
party or by which its property is bound, or result in the creation or imposition
of any security interest in, or lien or encumbrance upon, any of its assets,
except in favor of Lender.

Borrower has the power and authority to enter into and perform this Agreement
and to incur the obligations herein provided for, and has taken all action
necessary to authorize the execution, delivery, and performance of this
Agreement.

This Agreement, when delivered, will be valid, binding and enforceable against
Borrower in accordance with its terms.

No representation, warranty or statement of Borrower hereunder omits to state
any material fact necessary to make each representation or warranty or statement
in this Agreement by Borrower accurate and not misleading in any material
respect.

Affirmative Covenants. Borrower covenants that, until such time as all of the
Liabilities have been fully satisfied paid, it shall

take all actions necessary to prosecute any pending applications with respect to
the Intellectual Property;

take all actions necessary to protect its rights with respect to the
Intellectual Property, including bringing appropriate actions to prevent
infringement of such rights;

promptly notify Lender of any actual or threatened infringement of Borrower’s
rights with respect to the Intellectual Property;

promptly notify Lender of the occurrence of any Event of Default or any event or
condition which, with the giving of notice and/or the lapse of time, could
constitute an Event of Default;



--------------------------------------------------------------------------------

pay or cause to be paid when due, all taxes, assessments, and charges or levies
imposed upon the Collateral;

notify Lender thirty (30) days in advance of any change in the location of its
business, or of the establishment of any new, or the discontinuance of any
existing, place of business;

continuously maintain, preserve, and keep in full force and effect, its
corporate existence, good standing, and its right and privilege to conduct
business in Florida;

permit Lender or its representatives at any time to inspect as frequently as
reasonably requested the Collateral, wherever located, and it shall fully and
timely assist Lender in regard to such inspections to the extent requested by
Lender; and

maintain insurance, at full replacement cost, on the Collateral.

Remedies Upon Default. Upon the occurrence of an Event of Default, Lender may
declare all Liabilities to be immediately due and payable and may, at its option
and without notice or demand on Borrower and in addition to all the rights and
remedies that accrue to a secured party under the Uniform Commercial Code as in
effect in under applicable law or that are otherwise available to Lender under
applicable law, do any one or more of the following: (a) foreclose or otherwise
endorse Lender’s interest in the Collateral in any manner permitted by law, or
provided for in this Agreement; or (b) sell, lease, license or otherwise dispose
of any Collateral at one or more public or private sales, whether or not such
collateral is present at the place of sale, for cash or credit or future
delivery, on such terms and in such manner as Lender may determine. Borrower
expressly waives any constitutional or other right to a judicial hearing prior
to the time Lender takes possession or disposes of the Collateral upon default
as provided in this Section 8.

General Provisions.

Choice of Law; Venue. The laws of the State of Florida, excluding its choice of
law provisions if such laws would result in the application of laws other than
the laws of the State of Florida, shall govern any disputes with respect to this
Agreement, the validity of this Agreement, the construction of its terms, and
the interpretation of the rights and duties of Borrower and Lender hereunder.
The forum selected for any proceeding or suit related to a dispute between
Borrower and Lender related to this Agreement shall be in a federal or state
court of competent jurisdiction located in Hillsborough County, Florida.
Borrower and Lender each consent to said courts’ personal jurisdiction over it
and waive any defense, whether asserted by motion or pleading, that Hillsborough
County, Florida is an improper or inconvenient venue.



--------------------------------------------------------------------------------

Notice. Any notice, demand or other communication to a party that is permitted
or required hereunder shall be given in writing, and shall be deemed to have
been duly delivered (i) when delivered by personal delivery, (ii) three (3) days
after being deposited with the United States Postal Service for mailing by first
class mail, postage prepaid, certified mail, with return receipt requested
(regardless of whether the return receipt is subsequently received), or
(iii) one business day after being deposited with a nationally recognized
courier service for overnight delivery; and in each case addressed by the sender
to the recipient at the address first listed above, or to such other address as
party may notify the other party in writing in conformity with the provisions of
this Section.

Further Action. Each party agrees to take all further action, and to execute,
acknowledge, and deliver any other documents, which may be reasonably necessary,
appropriate, or desirable to carry out the provisions of this Agreement.

No Agency. Nothing contained in this Agreement shall be deemed to create any
association, partnership or joint venture between the parties.

Amendment. The Agreement may be amended only by a written instrument signed by
both parties.

Assignment. Lender may assign its rights under this Agreement in connection with
the assignment of the Promissory Note.

No Waiver. No waiver of any provision of this Agreement, and no consent to any
departure by a party from the terms and conditions of this Agreement, shall be
effective unless such waiver or consent is given in writing by the party against
whom the waiver is being sought (in which the case the waiver or consent shall
be effective only in the specific instance, and only for the specific purpose,
for which it was given). No failure or delay by a party in exercising any right
or remedy, or requiring the satisfaction of any condition under this Agreement,
and no course of dealing between the parties, shall operate as a waiver or
estoppel of any right or remedy of such party hereunder, or limit or prevent the
subsequent enforcement of any provision of this Agreement by such party.

Integration. This Agreement, together with the Promissory Note (collectively,
the “Loan Documents”), constitutes the final agreement among the parties. They
are the complete and exclusive expression of the parties’ agreement on the
matters contained in the Loan Documents. All prior and contemporaneous
negotiations and agreements between the parties on the matters contained in the
Loan Documents are expressly merged into and superseded by the Loan Documents.
The provisions of the Loan



--------------------------------------------------------------------------------

Documents may not be explained, supplemented, or qualified through evidence of
trade usage or a prior course of dealings. In entering into the Loan Documents,
no party has relied upon any statement, representation, warranty or agreement of
the other party except for those expressly contained in the Loan Documents.
There are no conditions precedent to the effectiveness of the Loan Documents
other than those expressly stated in the Loan Documents.

Severability. If any provision of this Agreement is determined to be invalid,
illegal or unenforceable, the remaining provisions of this Agreement shall
remain in full force, if the essential terms and conditions and conditions of
this Agreement for each party remain valid, binding and enforceable.

Successors and Assigns. This Agreement shall be binding upon, and shall inure to
the benefit of, the parties and their respective successors and permitted
assignees.

Counterparts. The parties may execute this Agreement in multiple counterparts,
each of which constitutes an original, and all of which, collectively,
constitute only one agreement. The signatures of the parties need not appear on
the same counterpart, and delivery of an executed counterpart signature page by
facsimile or other form of electronic transmission shall be as effective as
executing and delivering this Agreement in the presence of the other parties to
this Agreement. This Agreement shall be binding when each party to this
Agreement has delivered an executed counterpart signature page to each other
party.

Number and Gender. Except where the context requires otherwise, any reference in
this Agreement to the singular includes the plural, and any reference in this
Agreement to the masculine gender includes the feminine and neuter gender.

Descriptive Headings. The titles and captions preceding the text of the sections
of this Agreement are inserted solely for convenient reference and neither
constitute a part of this Agreement nor affect its meaning, interpretation, or
effect.

Authority. Each individual executing this Agreement on behalf of an entity
represents and warrants that he or she is duly authorized to execute and deliver
this Agreement on behalf of the entity and that this Agreement is binding upon
the entity.

Release of Collateral. Secured Party covenants and agrees that provided that no
Event of Default exists and is continuing that it shall release from the lien
and operation of this Agreement, as well as any financing statement or other
filing made to perfect Secured Party’s security interest in and to the
Collateral, all portions of the Collateral which have been approved by the
Borrower’s Board of Directors for sale or license.

[Continued on next page.]



--------------------------------------------------------------------------------

Computation of Time. Whenever the last day for the exercise of any privilege or
the discharge of any duty under this Agreement shall fall upon Saturday, Sunday
or any public or legal holiday, whether federal or of the State of Florida, the
party having such privilege or duty shall have until 5:00 p.m. on the next
succeeding regular business day to exercise such privilege or to discharge such
duty.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this SECURITY AGREEMENT on the
date first indicated above.

 

“Borrower”

ORAGENICS, INC.,

a Florida corporation

By:  

/s/ John Bonfiglio

Name:   John Bonfiglio Its:   President and Chief Executive Officer “Lender”

KOSKI FAMILY LIMITED PARTNERSHIP,

a Texas limited partnership

By:  

/s/ Christine Koski

Name:   Christine Koski Its:   Managing General Partner



--------------------------------------------------------------------------------

EXHIBIT A

TO SECURITY AGREEMENT

Company Technologies Securing Loan

The Security for the Loan is limited to the following Company technologies:

 

Product/Candidate

  

Description

  

Application

  

Status

SMaRT Replacement Therapy    Genetically modified strain of S. mutans that does
not produce lactic acid    Tooth decay    Second Phase 1 clinical trial
ProBiora32    Blend of three beneficial oral probiotic bacteria   
Oral health, teeth whitening, breath freshening (humans, companion pets)   
Commercial (GRAS) LPT3-04    Naturally occurring compound    Weight loss product
   Under development DPOLT    Organic chemistry platform    Enables scalable
production of lantibiotics    Synthetic production under development MU1140-S   
Member of lantibiotic class of antibiotics    Healthcare-associated infections
   Preclinical testing

 

2 The Security includes all ProBiora3 branded Company products, as well as any
trademarks relating to such branded products.

For clarification purposes the following are specifically not part of the
Security for the Loan:

 

  •  

Biomarker Discovery Platform (PCMAT) a discovery platform is based on our
Proteomics-based Change Mediated Antigen Technology, or PCMAT;

 

  •  

PostBiotic (MANR) technologies; and

 

  •  

Company Accounts Receivable.



--------------------------------------------------------------------------------

Exhibit B

Patent Security Agreement

PATENT SECURITY AGREEMENT

THIS PATENT SECURITY AGREEMENT (as amended, restated, or supplemented at any
time or from time to time, this “Agreement”), dated as of March 23, 2012,
between Oragenics, Inc., a Florida corporation (“Grantor”), in favor of Koski
Family Limited Partnership, a Texas limited partnership (the “Lender”).

W I T N E S S E T H :

WHEREAS, Grantor is justly indebted to Lender in the principal amount of
$2,500,000.00, as evidenced by Grantor’s Senior Secured Convertible Promissory
Note (as modified, supplemented, amended, restated, or as the indebtedness
evidenced thereby may be increased, decreased, adjusted, split into more than
one indebtedness, consolidated with other indebtedness, adjusted, rearranged or
recharacterized at any time or from time to time, the “Note”) in said principal
sum dated March 23, 2012 and payable to the order of Lender, which Note is
secured by, inter alios, that certain Security Agreement (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Security Agreement”) dated March 23, 2012, from Grantor in favor of Lender,
which grants to Lender a security interest in all general intangibles of
Grantor;

WHEREAS, as required by Lender, the Grantor is executing this Agreement and to
further evidence and to grant to the Lender a continuing security interest in
all of the Patent Collateral (as defined below) to secure the indebtedness
evidenced by the Note; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of Lender,
as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided (or incorporated by reference) in the Security
Agreement.

SECTION 2. Grant of Security Interest. For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, to secure the
indebtedness evidenced by the Note, the Grantor does hereby mortgage, pledge and
hypothecate to the Lender, and grant to the Lender a security interest in all of
the following property (the “Patent Collateral”), whether now owned or hereafter
acquired or existing by it:

(a) all letters patent and applications for letters patent throughout the world,
including all patent applications in preparation for filing anywhere in the
world and including each patent and patent application referred to in Item A of
Schedule I attached hereto;

(b) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the items described in clause (a);

(c) all patent licenses, including each patent license referred to in Item B of
Schedule I attached hereto; and

(d) all proceeds of, and rights associated with, the foregoing (including
license royalties and proceeds of infringement suits), the right to sue third
parties for past, present or future infringements of any patent or patent
application, including any patent or patent application referred to in Item A of
Schedule I attached hereto, and for breach or enforcement of any patent license,
including any patent license referred to in Item B of Schedule I attached
hereto, and all rights corresponding thereto throughout the world.



--------------------------------------------------------------------------------

SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the Lender
in the Patent Collateral with the United States Patent and Trademark Office and
corresponding offices in other countries of the world. The security interest
granted hereby has been granted as a supplement to, and not in limitation of,
the security interest granted to the Lender under the Security Agreement. The
Security Agreement (and all rights and remedies of the Lender thereunder) shall
remain in full force and effect in accordance with its terms subject to
Section 4 hereof.

SECTION 4. Release of Security Interest. Upon the payment in full of the
indebtedness evidenced by the Note, the Lender shall promptly upon the Grantor’s
request and contemporaneously with any refinancing of the indebtedness evidenced
by the Note, at the Grantor’s expense, execute and deliver to the Grantor all
instruments and other documents as may be necessary or proper to release the
lien on and security interest in the Patent Collateral which has been granted
hereunder.

SECTION 5. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Lender with respect to the security
interest in the Patent Collateral granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which (including the remedies
provided for therein) are incorporated by reference herein as if fully set forth
herein.

SECTION 6. Loan Document, etc. This Agreement is a Loan Document executed
pursuant to the Note and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
of the Note.

SECTION 7. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original (whether
such counterpart is originally executed or an electronic copy of an original)
and all of which shall constitute together but one and the same agreement.

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered by the below named duly authorized officer as of the day and year
first above written.

 

ORAGENICS, INC., a Florida corporation   By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

SCHEDULE I

TO PATENT SECURITY AGREEMENT

Item A. Patents

Issued Patents

 

*Country

  

Patent No.

  

Issue Date

  

Inventor(s)

  

Title

                      

Pending Patent Applications

 

*Country

  

Application No.

  

Filing Date

  

Inventor(s)

  

Title

                      

Patent Applications in Preparation

 

*Country

  

Docket No.

  

Expected
Filing Date

  

Inventor(s)

  

Title

                      

Item B. Patent Licenses

 

*Country or Territory

  

Licensor

  

Licensee

  

Effective
Date

  

Expiration
Date

  

Subject
Matter

                           

 

* List items related to the United States first for ease of recordation. List
items related to other countries next, grouped by country and in alphabetical
order by country name.



--------------------------------------------------------------------------------

Exhibit C

Trademark Security Agreement

TRADEMARK SECURITY AGREEMENT

THIS TRADEMARK SECURITY AGREEMENT (as amended, restated, or supplemented at any
time or from time to time, this “Agreement”), dated as of March 23, 2012,
between Oragenics, Inc., a Florida corporation (“Grantor”), in favor of Koski
Family Limited Partnership, a Texas limited partnership (the “Lender”).

W I T N E S S E T H :

WHEREAS, Grantor is justly indebted to Lender in the principal amount of
$2,500,000.00, as evidenced by Grantor’s Senior Secured Convertible Promissory
Note (as modified, supplemented, amended, restated, or as the indebtedness
evidenced thereby may be increased, decreased, adjusted, split into more than
one indebtedness, consolidated with other indebtedness, adjusted, rearranged or
recharacterized at any time or from time to time, the “Note”) in said principal
sum dated March 23, 2012 and payable to the order of Lender, which Note is
secured by, inter alios, that certain Security Agreement (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Security Agreement”) dated March 23, 2012, from Grantor in favor of Lender,
which grants to Lender a security interest in all general intangibles of
Grantor;

WHEREAS, as required by Lender, the Grantor is executing this Agreement and to
further evidence and to grant to the Lender a continuing security interest in
all of the Trademark Collateral (as defined below) to secure the indebtedness
evidenced by the Note; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of Lender,
as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided (or incorporated by reference) in the Security
Agreement.

SECTION 2. Section 3. Grant of Security Interest. For good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
secure all of the Obligations, the Debtor does hereby mortgage, pledge and
hypothecate to the Secured Party, and grant to the Secured Party a security
interest in, for its benefit and the benefit of the Secured Party, all of the
following property (the “Trademark Collateral”), whether now owned or hereafter
acquired or existing by it:

(a) all trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, certification marks,
collective marks, logos, other source of business identifiers, prints and labels
on which any of the foregoing have appeared or appear, designs and general
intangibles of a like nature (all of the foregoing items in this clause
(a) being collectively called a “Trademark”), now existing anywhere in the world
or hereafter adopted or acquired, whether currently in use or not, all
registrations and recordings thereof and all applications in connection
therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any office or agency of the United States of America or
any State thereof or any foreign country, including those referred to in Item A
of Schedule I attached hereto;

(b) all Trademark licenses, including each Trademark license referred to in Item
B of Schedule I attached hereto;

(c) all reissues, extensions or renewals of any of the items described in clause
(a) and (b);

(d) all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clauses (a) and (b); and



--------------------------------------------------------------------------------

(e) all proceeds of, and rights associated with, the foregoing, including any
claim by the Debtor against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, including any Trademark, Trademark registration or Trademark license
referred to in Item A and Item B of Schedule I attached hereto, or for any
injury to the goodwill associated with the use of any such Trademark or for
breach or enforcement of any Trademark license.

Section 4. Security Agreement. This Agreement has been executed and delivered by
the Debtor for the purpose of registering the security interest of the Secured
Party in the Trademark Collateral with the United States Patent and Trademark
Office and corresponding offices in other countries of the world. The security
interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Secured Party under the
Security Agreement. The Security Agreement (and all rights and remedies of the
Secured Party) shall remain in full force and effect in accordance with its
terms subject to Section 5 hereof.

SECTION 4. Release of Security Interest. Upon the payment in full of the
indebtedness evidenced by the Note, the Lender shall promptly upon the Grantor’s
request and contemporaneously with any refinancing of the indebtedness evidenced
by the Note, at the Grantor’s expense, execute and deliver to the Grantor all
instruments and other documents as may be necessary or proper to release the
lien on and security interest in the Trademark Collateral which has been granted
hereunder.

SECTION 5. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Lender with respect to the security
interest in the Trademark Collateral granted hereby are more fully set forth in
the Security Agreement, the terms and provisions of which (including the
remedies provided for therein) are incorporated by reference herein as if fully
set forth herein.

SECTION 6. Loan Document, etc. This Agreement is a Loan Document executed
pursuant to the Note and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
of the Note.

SECTION 7. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original (whether
such counterpart is originally executed or an electronic copy of an original)
and all of which shall constitute together but one and the same agreement.

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered by the below named duly authorized officer as of the day and year
first above written.

 

ORAGENICS, INC., a Florida corporation   By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

SCHEDULE I

to Trademark Security Agreement

Item A. Trademarks

Registered Trademarks

 

*Country

  

Trademark

  

Registration No.

  

Registration Date

                    

Pending Trademark Applications

 

*Country

  

Trademark

  

Serial No.

  

Filing Date

                    

Trademark Applications in Preparation

 

*Country

  

Trademark

  

Docket No.

  

Expected
Filing Date

  

Products/
Services

                     

Item B. Trademark Licenses

 

*Country or Territory

  

Trademark

  

Licensor

  

Licensee

  

Effective
Date

  

Expiration
Date

                          

 

* List items related to the United States first for ease of recordation. List
items related to other countries next, grouped by country and in alphabetical
order by country name.



--------------------------------------------------------------------------------

Exhibit D

COPYRIGHT SECURITY AGREEMENT

THIS COPYRIGHT SECURITY AGREEMENT (as amended, restated, or supplemented at any
time or from time to time, this “Agreement”), dated as of March 23, 2012,
between Oragenics, Inc., a Florida corporation (“Grantor”), in favor of Koski
Family Limited Partnership, a Texas limited partnership (the “Lender”).

W I T N E S S E T H :

WHEREAS, Grantor is justly indebted to Lender in the principal amount of
$2,500,000.00, as evidenced by Grantor’s Senior Secured Convertible Promissory
Note (as modified, supplemented, amended, restated, or as the indebtedness
evidenced thereby may be increased, decreased, adjusted, split into more than
one indebtedness, consolidated with other indebtedness, adjusted, rearranged or
recharacterized at any time or from time to time, the “Note”) in said principal
sum dated March 23, 2012 and payable to the order of Lender, which Note is
secured by, inter alios, that certain Security Agreement (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Security Agreement”) dated March 23, 2012, from Grantor in favor of Lender,
which grants to Lender a security interest in all general intangibles of
Grantor;

WHEREAS, as required by Lender, the Grantor is executing this Agreement and to
further evidence and to grant to the Lender a continuing security interest in
all of the Copyright Collateral (as defined below) to secure the indebtedness
evidenced by the Note; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of Lender,
as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided (or incorporated by reference) in the Security
Agreement.

SECTION 2. Grant of Security Interest. For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, to secure all of the
Obligations, the Grantor does hereby mortgage, pledge and hypothecate to the
Lender, and grant to the Lender a security interest in all of the following
property (the “Copyright Collateral”), whether now owned or hereafter acquired
or existing by it, being all copyrights (including all copyrights for
semi-conductor chip product mask works) of the Grantor, whether statutory or
common law, registered or unregistered, now or hereafter in force throughout the
world including all of the Grantor’s right, title and interest in and to all
copyrights registered in the United States Copyright Office or anywhere else in
the world and also including the copyrights referred to in Item A of Schedule I
attached hereto, and all applications for registration thereof, whether pending
or in preparation, all copyright licenses, including each copyright license
referred to in Item B of Schedule I attached hereto, the right to sue for past,
present and future infringements of any thereof, all rights corresponding
thereto throughout the world, all extensions and renewals of any thereof and all
proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and proceeds of suit.

SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the Lender
in the Copyright Collateral with the United States Copyright Office and
corresponding offices in other countries of the world. The security interest
granted hereby has been granted as a supplement to, and not in limitation of,
the security interest granted to the Lender for its benefit and the benefit of
each Lender under the Security Agreement. The Security Agreement (and all rights
and remedies of the Lender thereunder) shall remain in full force and effect in
accordance with its terms subject to Section 4.



--------------------------------------------------------------------------------

SECTION 4. Release of Security Interest. Upon the payment in full of the
indebtedness evidenced by the Note, the Lender shall promptly upon the Grantor’s
request and contemporaneously with any refinancing of the indebtedness evidenced
by the Note, at the Grantor’s expense, execute and deliver to the Grantor all
instruments and other documents as may be necessary or proper to release the
lien on and security interest in the Patent Collateral which has been granted
hereunder.

SECTION 5. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Lender with respect to the security
interest in the Copyright Collateral granted hereby are more fully set forth in
the Security Agreement, the terms and provisions of which (including the
remedies provided for therein) are incorporated by reference herein as if fully
set forth herein.

SECTION 6. Loan Document, etc. This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

SECTION 7. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original (whether
such counterpart is originally executed or an electronic copy of an original)
and all of which shall constitute together but one and the same agreement.

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered by the below named duly authorized officer as of the day and year
first above written.

 

ORAGENICS, INC., a Florida corporation   By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

SCHEDULE I

TO COPYRIGHT SECURITY AGREEMENT

Item A. Copyrights

Registered Copyrights

 

*Country

  

Trademark

  

Copyright No.

  

Registration Date

                

Pending Copyright Applications

 

Country

  

Copyright

  

Application No.

  

Filing Date

                

Item B: Copyright Licenses

 

Country or Territory

  

Copyright

  

Licensor

  

Licensee

  

Effective
Date

  

Expiration
Date

                          

 

* List items related to the United States first for ease of recordation. List
items related to other countries next, grouped by country and in alphabetical
order by country name.



--------------------------------------------------------------------------------

Schedule 5.1(a)

I. Patents

Item A. Patents Issued

 

Issued Patents

*Country

  

Patent No.

 

Filing Date

  

Inventor(s)

  

Title

United States    7,931,892   06/30/06    Hillman    ProBiora3 Composition and
methods for maintenance of oral health United States    7,521,529   08/11/06   
Hillman, et al    DPOLT Australia    20044266615   08/10/04    Hillman   
ProBiora3    2005302173   11/02/05    Hillman, et al    LPT3-04 Belgium   
915389   06/08/11    Hillman, et al    DPOLT Canada    2535764   08/10/04   
Hillman    ProBiora3 China    ZL2005580045110.9   11/2/05    Hillman, et al   
LPT3-04 Denmark    1915389   06/08/11    Hillman, et al    DPOLT EPO    1915389
  08/11/06    Hillman, et al    DPOLT France    1915389   06/08/11    Hillman,
et al    DPOLT Germany    1915389   06/08/11    Hillman, et al    DPOLT Great
Britain    1915389   06/08/11    Hillman, et al    DPOLT Hong Kong    1122721B  
11/02/05    Hillman, et al    LPT3-04    1915389   08/11/06    Hillman, et al   
DPOLT Ireland    1915389   06/08/11    Hillman, et al    DPOLT Italy    1915389
  06/08/11    Hillman, et al    DPOLT Mexico    280668   08/11/06    Hillman, et
al    DPOLT Netherlands    1915389   06/08/11    Hillman, et al    DPOLT New
Zealand    545730   08/10/04    Hillman    ProBiora3    566546   08/11/06   
Hillman, et al    DPOLT Spain    1915389   06/08/11    Hillman, et al    DPOLT
Sweden    1915389   06/08/11    Hillman, et al    DPOLT Switzerland    1915389  
06/08/11    Hillman, et al    DPOLT

Pending Patent Applications

 

*Country

  

Application No.

 

Filing Date

  

Inventor(s)

  

Title

United States    13/017,214   01/31/11    Hillman    DIV of US patent no.
7,931,892 United States    12/482,881   06/11/09    Hillman    Use of hydrogen
peroxide bacteria for tooth whitening United States    11/265,414   11/02/05   
Hillman, et al    Methods for regulating weight and size of animals

Item B. Pending Patent Applications

 

Country

  

Application No.

 

Filing Date

  

Inventor(s)

  

Title

United States    13/212,574   08/18/11    Hillman, et al    Methods for
treatment of lypomas and liposarcomas



--------------------------------------------------------------------------------

Country

  

Application No.

 

Filing Date

  

Inventor(s)

  

Title

United States    12/413,551   03/28/09    Hillman, et al    CIP of US Patent no.
7,521,529 United States    13/302,006   11/22/11    Hillman    Use of bacteria
to treat and prevent respiratory infections United States    61603693   02/27/12
   Hillman, et al    Improved replacement therapy for dental caries

United States

   61603661   02/27/12    Hillman, et al    Variants of the lantibiotic   
MU1140 and other lantibiotics with improved pharmacological properties and
structural features Australia    2009257440   06/11/09    Hillman    PB3
Whitening    2006279749   08/11/06    Hillman, et al    DPOLT 1    2010234987  
03/25/10    Hillman, et al    DPOLT 2 Canada    2727462   06/11/09    Hillman   
PB3 Whitening    2586239   11/02/05    Hillman, et al    LPT3-04    2618066  
08/11/06    Hillman, et al    DPOLT 1    TBD   03/25/10    Hillman, et al   
DPOLT 2 China    200480029485   08/10/04    Hillman    ProBiora3   
201110291647.0   01/31/11    Hillman    ProBiora3 DIV    200980131840.9  
06/11/09    Hillman    PB3 Whitening    200680037491.0   08/11/06    Hillman, et
al    DPOLT 1    TBA   03/25/10    Hillman, et al    DPOLT 2 EPO    04780692.2  
08/10/04    Hillman    ProBiora    09763620.3   06/11/09    Hillman    PB3
Whitening    10705505.5   02/18/10    Hillman    PB3 Lipomas    05817085.3  
11/02/05    Hillman, et al    ProBiora3    10722821.5   03/25/10    Hillman, et
al    DPOLT 2 Hong Kong    08108087.9   08/11/06    Hillman, et al    DPOLT 1
Japan    2006-53306   08/10/04    Hillman    ProBiora3    2011-513687   06/11/09
   Hillman    PB3 Whitening    TBA   02/18/10    Hillman    PB3 Lipomas   
2007539325   11/02/05    Hillman, et al    LPT3-04    2008-526260   08/11/06   
Hillman, et al    DPOLT 1    TBA   03/25/10    Hillman, et al    DPOLT 2 Mexico
   2010/013847   06/11/09    Hillman    PB3 Whitening    2007005136   11/02/05
   Hillman, et al    LPT3-04    2011/009427   03/25/10    Hillman, et al   
DPOLT 2 New Zealand    590348   06/11/09    Hillman    PB3 Whitening    594704  
03/25/10    Hillman, et al    DPOLT 2 PCT    09/047040   06/11/09    Hillman   
PB3 Whitening    2006/050432   11/02/05    Hillman    LPT3-04    11/61784  
11/22/11    Hillman    PB3 Resp. Infec. S. Korea    2006-7002806   08/10/04   
Hillman    ProBiora3    10-2011-7029892   06/11/09    Hillman    PB3 Whitening

Item B. Patent Licenses

 

Country or Territory

  

Licensor

  

Licensee

  

Effective Date

  

Expiration Date

  

Subject Matter

United States    U. of FL    Oragenics    06/07/95    06/07/15    SMaRT
Replacement therapy for dental caries United States    U of FL    Oragenics   
06/10/97    06/10/17    MU1140 Novel antimicrobial polypeptide and methods of
use United States    U of FL    Oragenics    07/27/99    07/27/19    MU1140
Novel antimicrobial polypeptide and methods of use



--------------------------------------------------------------------------------

Country or Territory

  

Licensor

  

Licensee

  

Effective Date

  

Expiration Date

  

Subject Matter

United States    U of FL    Oragenics    10/30/01    10/30/21    MU1140 Novel
antimicrobial polypeptide and methods of use United States    U of FL   
Oragenics    03/13/02    03/13/22    MU1140 Novel antimicrobial polypeptide and
methods of use United States    U of FL    Oragenics    09/04/02    09/04/22   
MU1140 Novel antimicrobial polypeptide and methods of use Australia    U of FL
   Oragenics    06/09/98    06/09/18    MU1140          06/07/96    6/07/15   
SMaRT Austria    U of FL    Oragenics    06/07/96    06/07/15    SMaRT Belgium
   U of FL    Oragenics    06/07/96    06/07/15    SMaRT Canada    U of FL   
Oragenics    06/09/98    06/09/18    MU1140          06/07/96    6/07/15   
SMaRT Denmark    U of FL    Oragenics    06/07/96    06/07/15    SMaRT EPO    U
of FL    Oragenics    06/09/98    06/09/18    MU1140          06/07/96   
06/07/15    SMaRT Finland    U of FL    Oragenics    06/07/96    06/07/15   
SMaRT France    U of FL    Oragenics    06/09/98    06/09/18    MU1140         
06/07/96    06/07/15    SMaRT Germany    U of FL    Oragenics    06/09/98   
06/09/18    MU1140          06/07/96    06/07/15    SMaRT Great Britain    U of
FL    Oragenics    06/09/98    06/09/18    MU1140          06/07/96    06/07/15
   SMaRT Greece    U of FL    Oragenics    06/09/98    06/09/18    MU1140      
   06/07/96    06/07/15    SMaRT Hong Kong    U of FL    Oragenics    06/07/96
   06/07/15    SMaRT Ireland    U of FL    Oragenics    06/09/98    06/09/18   
MU1140          06/07/96    06/07/15    SMaRT Italy    U of FL    Oragenics   
06/09/98    06/09/18    MU1140          06/07/96    06/07/15    SMaRT Japan    U
of FL    Oragenics    06/09/98    06/09/98    MU1140          06/07/96   
06/07/15    SMaRT Luxemburg    U of FL    Oragenics    06/07/96    06/07/15   
SMaRT Mexico    U of FL    Oragenics    06/07/96    06/07/15    SMaRT Monaco   
U of FL    Oragenics    06/07/96    06/07/15    SMaRT Netherlands    U of FL   
Oragenics    06/07/96    06/07/15    SMaRT New Zealand    U of FL    Oragenics
   06/09/98    06/09/18    MU1140          06/07/96    06/07/15    SMaRT
Portugal    U of FL    Oragenics    06/07/96    06/07/15    SMaRT Russia    U of
FL    Oragenics    06/07/96    06/07/15    SMaRT Spain    U of FL    Oragenics
   06/09/98    06/09/18    MU1140          06/07/96    06/07/15    SMaRT



--------------------------------------------------------------------------------

Country or Territory

  

Licensor

  

Licensee

  

Effective Date

  

Expiration Date

  

Subject Matter

Sweden    U of FL    Oragenics    06/09/98    06/09/18    MU1140         
06/07/96    06/07/15    SMaRT Switzerland    U of FL    Oragenics    06/07/96   
06/07/15    SMaRT

II. Trademarks

Item A. Registered Trademarks

 

Country

  

Registration No.

  

Filing Date

  

Trademark

United States    3747523    09/09/08    EVORAPLUS    3883393    09/09/08   
EVORAPRO    3873950    09/09/08    EVORAKIDS    3747524    09/09/08    PROBIORA3
   3806461    10/27/09    TEDDY’S PRIDE Australia    1434957    07/04/11   
PROBIORA3    1434960    07/04/11    TEDDY’S PRIDE    1434956    07/04/11   
EVORAPLUS Europe    8142424       PROBIORA3 New Zealand    845099    07/04/11   
EVORAPLUS    845099    07/04/11    PROBIORA3    845101    07/04/11    TEDDY’S
PRIDE Taiwan    100028819    06/09/11    PROBIORA3 Peru    465225    08/23/11   
PROBIORA3

Item B. Pending Trademark Applications

 

Country

  

Serial No.

  

Filing Date

  

Trademark

United States    TBD       EVORAPET

Country

  

Serial No.

  

Filing Date

  

Trademark

   85/466150    11/07/11    S. rattus JH145    85/466139    11/07/11    S.
uberis KJ2    85/466154    11/07/11    S. oralis KJ3 Argentina    3124889   
12/09/11    EVORA    3110268    12/09/11    PROBIORA3 Brazil    840014023   
02/08/12    EVORAPLUS    Filed    02/08/12    PROBIORA3 Canada    1562888   
02/22/12    EVORAPET Chile    969767    09/13/11    PROBIORA3    TBA    12/28/11
   EVORAPLUS & Design Japan    2011-85965    11/29/11    EVORA    2012-9311   
02/21/12    PROBIORA3 & Design    Filed       EVORAPET Mexico    1210545   
09/09/11    EVORA    12115905    09/29/11    PROBIORA3 South Africa   
2011/28125    11/04/11    TEDDY’S PRIDE S. Korea    40-2011-15952    03/29/11   
PROBIORA3    40-2011-15952    03/29/11    TEDDY’S PRIDE Taiwan    100028484   
06/08/11    EVORAPLUS    100028487    06/08/11    EVORAPLUS & Design Venezuela
   TBA    03/05/12    EVORA       2/30/11    PROBIORA3

Item C. Unfiled Trademarks

 

United States

              

Trademark

         MU1140          DPOLT          LPT3-04

III. Copyrights.

None.